364 U.S. 443 (1960)
THOMAS
v.
VIRGINIA.
No. 43.
Supreme Court of United States.
Argued November 10, 1960.
Decided November 21, 1960.
CERTIORARI TO THE CIRCUIT COURT OF ARLINGTON COUNTY, VIRGINIA.
Cornelius H. Doherty argued the cause and filed a brief for petitioner.
R. D. McIlwaine III, Assistant Attorney General of Virginia, argued the cause for respondent. With him on the briefs were A. S. Harrison, Jr., Attorney General, and John W. Knowles, Assistant Attorney General.
PER CURIAM.
The judgment of the Circuit Court of Arlington County of the Commonwealth of Virginia is reversed and the case is remanded to that court. Blodgett v. Silberman, 277 U.S. 1, 18.
MR. JUSTICE BLACK dissents for the same reason expressed by Mr. Justice Holmes in Union Transit Co. v. Kentucky, 199 U.S. 194, 211:
"It seems to me that the result reached by the Court probably is a desirable one, but I hardly understand how it can be deduced from the Fourteenth Amendment . . . . "